Citation Nr: 1403606	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service-connection for a left shoulder rotator cuff tear.

2.  Entitlement to service-connection for cervical strain (neck disability).

3.  Entitlement to service-connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to July 1988, from May 2003 to February 2004, and from October 2005 to August 2007.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issues of entitlement to service-connection for cervical strain and entitlement to service-connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran has a currently diagnosed left shoulder rotator cuff partial tear.

2.  According to the medical and other evidence now in the file, it is just as likely as not the Veteran's left shoulder rotator cuff partial tear is the result of the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder rotator cuff partial tear have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Unfortunately, the Veteran's service medical records (SMRs) are not available.  See May 2009 VA Formal Finding on the Unavailability of Service Medical Records.  Due to the unavailability of the Veteran's SMRs, the Board has a heightened duty to consider the applicability of the benefit of the doubt rule and to discuss the evidence favorable to the Veteran.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  In addition, the Veteran has combat experience as evidenced by his receipt of the Combat Infantry Badge for his service in Iraq and alleges injuries incurred while in a combat zone.  Thus, the presumptions afforded to combat veterans also apply.  See 38 C.F.R. § 3.304(d).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has asserted that he injured his shoulder during his active duty in Iraq.  See January 2009 Claim ("To climb into the ASV, I would grab with my left arm and pull up my weight which caused my left (minor) shoulder rotator cuff to tear.").  While there are no STRs that document any in-service complaints of shoulder pain or any diagnosis of a rotator cuff tear, the Veteran's SMRs, as noted above,  are unavailable through no fault of the Veteran's and, moreover, the Veteran alleges the in-service injury occurred during combat operations.  See Washington, 19 Vet. App. at 370-72; 38 C.F.R. § 3.304(d).  For these reasons, the Board finds that, giving the Veteran the benefit of the doubt, the alleged in-service injury to the Veteran's shoulder did occur.

The available medical records first note complaints of shoulder pain soon after the Veteran's discharge from active duty service.  See, e.g., February 2008 VA Treatment Record (noting complaints of left shoulder pain since service in Iraq); see also January 2008 Post-Deployment Health Assessment (indicating "swollen, stiff or painful joints", but not identifying the particular joints).  On the basis of those complaints, the Veteran's VA treating physicians ordered imaging studies to determine the underlying cause of the Veteran's shoulder pain.  The imaging studies revealed "tendinosis and/or partial tear of the rotator cuff."  See March 2008 VA Report on MRI.  The Board finds this evidence competent and credible evidence of a current left shoulder disability.

Because the Board finds that the Veteran suffered an injury while on active duty and that the Veteran has a current left shoulder disability, the remaining question is a nexus between the current disability and the in-service injury.  

The Veteran reported the symptoms of his current left shoulder disability to his medical providers shortly after discharge from service and has consistently maintained that the symptoms have been continuous since that time.  The Board notes that a rotator cuff tear, however, is not among the conditions for which a continuity of symptomatology alone can establish service-connection.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding 38 C.F.R. § 3.303(b) applies only to "chronic" conditions listed under section 3.309(a)); 38 C.F.R. § 3.309(a) (not including torn rotator cuff or similar injuries in the list of "chronic" conditions).  The Veteran's assertions regarding a continuity of symptomatology are, nonetheless, relevant to the issue of direct service connection given the particular circumstances of this case.

The Veteran is competent to report (1) symptoms observable to a layperson (e.g. shoulder pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Veteran has stated in his claim and in other submissions that the symptoms characteristic of his diagnosed left shoulder rotator cuff partial tear first began while on active duty in a combat zone.  The Board finds his report credible.  Given that the medical condition causing the shoulder pain was diagnosed shortly after the Veteran's active duty service by a competent medical professional and that the symptoms have been the same and continuous since the in-service event, the Board also finds that the Veteran's assertions regarding the cause of his current left shoulder disability to be competent evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Clyburn v. West, 12 Vet. App. 396, 401 (1999) (medical evidence is not required to demonstrate chronic knee symptoms in service and continuity of symptoms after service).

The claims file contains no negative medical opinions regarding etiology, thus the only competent evidence regarding etiology are the Veteran's assertions of continuous symptoms that, a medical professional has opined, result from a left shoulder rotator cuff partial tear.

For the above reasons, the Board finds that the totality of the evidence is at least in equipoise on the issue of whether the Veteran suffers from a left shoulder rotator cuff partial tear that is the result of an in-service event or injury.  Gilbert, 1 Vet. App. at 53-56 (holding that the Veteran prevails where the evidence supports the claim or is in relative equipoise).  The Board grants the Veteran's claim of entitlement to service connection for a left shoulder rotator cuff partial tear.




ORDER

Entitlement to service-connection for a left shoulder rotator cuff tear is granted.


REMAND

The Veteran asserts entitlement to service connection for a cervical strain and for headaches which, the Veteran alleges, are secondary to the cervical strain.  See, e.g., January 2009 Claim ("this [cervical strain] injury also causes me to suffer from headaches").

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  Those elements include:  (1) competent evidence of a current disability, (2) evidence of an in-service event, and (3) some indication that the current symptoms/condition and the in-service injury "may be associated".  See McLendon, 20 Vet. App. at 85-86.

The Veteran's service medical records (SMRs) are not available.  See May 2009 VA Formal Finding on the Unavailability of Service Medical Records.  Due to the unavailability of the Veteran's SMRs, the Board has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist the Veteran in developing his claim.  See, e.g., Washington, 19 Vet. App. at 370-72.  

The Board finds, based on the combat presumption, the Veteran's credible assertions, and the heightened duties triggered by the unavailability of the Veteran's SMRs, that the Veteran did suffer in-service trauma to his neck due to jostling over rough roads.  See 38 C.F.R. § 3.304(d); Washington, 19 Vet. App. at 370-72.  Specifically, the Veteran's assertions of in-service trauma are to be considered true, including for the purpose of evaluating the nature and etiology of the Veteran's current cervical disability and headaches.  See January 2009 Claim ("The combination of helmet and flak vest hitting my neck constantly with the rough ride on the sands/off-road travel..."); see also December 2013 Appellate Brief (alleging connection between trauma to neck and headaches).  The Board, of course, expresses no opinion and makes no finding here regarding the medical significance of the neck trauma due to the rough terrain and protective gear.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding Board may not make independent medical judgments of its own).

The Veteran has been treated for both neck pain and headaches.  See, e.g., May 2008 Private Chiropractor Treatment Records; October 2007 VA Treatment (recording Veteran's report:  "Neck pain started in Iraq...Pain starts in neck at base of the skull and then can get a headache.")  Thus, there is adequate evidence of, at minimum, "persistent or recurrent symptoms of a disability".  McLendon, 20 Vet. App. at 85-86.

While the Veteran promptly reported neck pain subsequent to his active service, the Board finds that the connection between jostling over rough terrain, the concurrent neck pain, and any current cervical disability and/or headaches may not be established solely by lay testimony under the circumstances and evidence as so far developed in this case.  Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  This is particularly so where the record contains some indication that the neck pain and/or the headaches may be associated with rhinitis, sinusitis, or some other malady unrelated to the in-service trauma.  See July 2010 VA Nursing Note (discussing sinus infection, sinus congestion, neck pain, and headaches as interrelated medical conditions); September 2009 VA Nursing Note (recording Veteran's complaints of "stuffy nose, nasal congestion, steady pain in the base of his skull" as interrelated symptoms).

The RO did schedule the Veteran for a VA examination to determine the nature and cause of both his neck pain and his headaches.  However, the Veteran failed to report for the scheduled examination.  See March 2010 VA Exam Cancellation.  While the Veteran has not provided good cause for the failure to report, the record reflects some uncertainty with respect to whether the failure to report was due to a then-recent address change.  See February 2010 VA Social Work Note (discussing change of address and Veteran's failure to receive various notices); April 2010 VA Change of Address Notation.  On this evidence, the Board finds that it would be inappropriate at this time to deny the Veteran's claim for failure to report for the scheduled March 2010 VA examination.  See 38 C.F.R. § 3.655 (authorizing denial of a Veteran's claim where the record does not indicate good cause for a Veteran's failure to appear for a scheduled examination).

At this point, there is no medical evidence addressing the question of whether the Veteran's current neck pain is causally related to his active duty service.  Likewise, there is no medical evidence linking the Veteran's headaches to his active duty service or to any cervical strain or other current neck condition.  Thus, the Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's alleged cervical condition and his headaches.  McLendon, 20 Vet. App. at 84-86.

Commensurate with the VA's heightened duty to assist and the particular circumstances of this case, the Board finds that the Veteran is entitled to an examination to determine the nature and etiology of his current cervical condition and his headaches.  Id.; see also 38 U.S.C. § 5103A(d); Washington, 19 Vet. App. at 370-72. 

The Board also notes that the most recent medical records associated with the claims file are from 2010 and continued treatment is indicated in the file.  Therefore, prior to readjudicating the Veteran's claim, the RO must make reasonable efforts to obtain all treatment records from any VA facilities at which the Veteran has received an evaluation or treatment for his service-connected disabilities, including specifically records from the Des Moines, Iowa VA Medical Center.  In addition, the RO must make reasonable efforts to obtain any records from other physicians or facilities identified by the Veteran which reflect treatment for any of his service-connected disabilities.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In this regard, the Veteran himself is asked to assist the VA in obtaining these records in order to expedite his case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all medical providers who have treated him for neck pain and/or for headaches and that he provide authorization for VA to obtain his complete medical records from those providers identified.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records. 

2.  Obtain any outstanding VA records for treatment at VA facilities including, but not limited to, updated records from the Des Moines, Iowa VA Medical Center.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  When the above medical records are obtained, to the extent available, schedule the Veteran for a VA examination.  The RO should determine the Veteran's correct current address and send a notice letter to that address informing him of the date and time of the examination and of the potential consequences of not reporting to the scheduled examination in compliance with 38 C.F.R. § 3.655 (2013).

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Does the Veteran currently have any cervical strain or other cervical spine disability?  If so, identify each such disability and describe the nature of and the appropriate diagnosis for each such disability.

b.  For each of the Veteran's current cervical spine disabilities identified in (a), is it at least as likely as not (probability of at least 50 percent) that the disability is etiologically related to his active military service?

c.  Does the Veteran currently suffer from headaches?  If so, describe the nature of and the appropriate diagnosis for the headaches.

d.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's headaches are etiologically related to his active military service?

e.  If the examiner provides a negative response to (d), is it at least as likely as not (probability of at least 50 percent) that the Veteran's headaches are caused by any cervical spine disability identified in (a)?

f.  If the examiner provides a negative response to (d) and (e), is it at least as likely as not (probability of at least 50 percent) that the Veteran's headaches are aggravated by any cervical spine disability identified in (a)?

For purposes of answering the questions above, the examiner should accept as true the Veteran's report that he suffered jostling and other trauma to his neck during rides in military vehicles due to encountering rough terrain while wearing a helmet and flak vest.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


